Title: To George Washington from Timothy Pickering, 11 March 1799
From: Pickering, Timothy
To: Washington, George


(Confidential) 
Sir,Philadelphia March 11.1799  
I have been honored with your letter of the 3d. The business to which it relates will I believe be put on a footing to produce less mischief than was apprehended—a footing far beyond my hopes.
I have this morning received the two letters inclosed for Mr Lear and J. Dandridge Esqr.
I mention in confidence, what I this morning received from Mr King, that General Maitland did enter into a Convention with Genl Touissaint—the stipulations are substantially these. 1. No English troops are to attack the French (or Touissant’s part of) Saint Domingo, during the present war. 2. Touissant engages that no Colonial troops shall attack Jamaica during the present war. 3. The English are not to intermeddle in the internal and political arrangements of St Domingo. 4. Touissaint engages not to intermeddle in the internal & political arrangements & government of Jamaica. 5. In consideration of these stipulations, Maitland promised

to persuade his government (for he had no authority to form this convention) to permit a quantity of provisions to be carried to certain ports of St Domingo (the quantity and ports to be afterwards determined) and the produce of the island to be received in payment & exported—free from all molestation by British cruisers.
The British Government assents to this convention, and a Colo. Grant goes out to St Domingo as the British agent. A prime motive with Maitland in forming the Convention, and with the British Government in approving of it, is stated to be, in order to save the Royalists (of all colours) who had adhered to the British, & ensure to them a quiet residence in the Island. Among them were several thousand black troops, whom the British could not admit into their own islands.
Colo. Grant is to be instructed to insist on another condition—that Touissaint shall put an end to privateering from the ports of St Domingo. This was determined on an intimation from Mr King. I was happy to learn this, because it was the very measure and rule proposed and previously formed as the Condition on which the President would open our commerce to St Domingo. In a word, I am inclined to think the measures and plans of the British in respect to that rich island will perfectly correspond with our own. I am most respectfully, sir, your obt servant

Timothy Pickering.

